Citation Nr: 0208462	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  98-11 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a sleep disorder to 
include narcolepsy


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (BVA or 
Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO) which denied the veteran's claim for 
service connection for a sleep disorder, to include 
narcolepsy.  

Procedural history

The veteran had active service from November 1967 to June 
1969.  Service in Vietnam is indicated by the evidence of 
record.

The veteran's initial claim for service connection for a 
sleep disorder to include narcolepsy was received by the RO 
in December 1996.  In a May 1997 rating decision, the RO 
denied the veteran's claim.  Following consideration of 
additional evidence, in a November 1997 rating decision, the 
RO continued its denial of the veteran's claim.  

The veteran submitted additional evidence with a claim for 
service connection, received by the RO December 1997.  In a 
February 1998 rating decision, the RO continued its denial.  
The veteran disagreed with the February 1998 rating decision, 
and perfected his appeal in July 1998 with the submission of 
a VA Form 9.  

The veteran and his wife testified at a personal hearing 
chaired by the undersigned Board Member at the RO in June 
2002.  A transcript of the hearing is of record.  
The Board notes that the veteran submitted additional 
evidence at his hearing in June 2002, consisting of VA 
treatment records and statements from acquaintances and 
family members.  This evidence has been considered by the 
Board in arriving at its decision.  See 38 U.S.C.A. 
§ 7104(a). 


Other issue

In a note attached to the July 1998 substantive appeal (VA 
Form 9), the veteran submitted a claim for entitlement to 
service connection for headaches.  This claim was denied by 
the RO in a March 1999 rating decision.  The veteran was 
notified of the denial on April 2, 1999.  The RO received a 
copy of a letter from the veteran to his congressman in 
August 1999, and accepted it as a notice of disagreement.  In 
December 1999, the RO issued a statement of the case (SOC) 
and enclosed a VA Form 9, with instructions on when it needed 
to be returned.  

In a letter to the veteran's congressman, the RO indicated 
that it had found that the appeal period had expired on April 
2, 2000, and no substantive appeal had been received from the 
veteran.  The Board can identify no communication during this 
time period that could serve as a substitute VA Form 9.  The 
Board also notes that the veteran's representative submitted 
a substitute 646 in January 2000, and did not include the 
issue of service connection for headaches, indicating that 
the veteran did not believe the issue to be on appeal.  The 
veteran did not raise the issue during the June 2002 personal 
hearing.  

The Board accordingly concludes that the issue of entitlement 
to service connection for headaches is not on appeal, and it 
will not be further addressed in this decision.
Although the issue of entitlement to service connection for 
headaches was certified as being on appeal by the RO, 38 
C.F.R. § 19.35 (2001) specifically provides that 
certification is for administrative purposes and does not 
serve to either confer or deprive the Board of jurisdiction 
of an issue. It is the Board's responsibility to determine 
its own jurisdiction.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 
20.203.



FINDING OF FACT

Competent medical evidence does not reveal that the veteran's 
claimed narcolepsy is causally related to his military 
service.


CONCLUSION OF LAW

A sleep disorder to include narcolepsy was not incurred in 
military service.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 
C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a sleep disorder, to include narcolepsy.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters and then address the pertinent 
law and regulations, as applied to the facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The former well grounded claim requirement 

The RO initially denied the veteran's claim of entitlement to 
service connection for a sleep disorder to include narcolepsy 
by finding that the claim was not well grounded.  The VCAA 
eliminated the concept of a well-grounded claim, and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. (2000) (per curiam), in which the Court held that 
VA could not assist in the development of a claim that was 
not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), The United States Court of Appeals for 
Veterans Claims (Court) (formerly the U.S. Court of Veterans 
Appeals) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The significance of the RO's failure to consider the case on 
the merits is that prior to enactment of the VCAA, the duty 
to assist was predicated on a finding that the case was well 
grounded.  However, for the reasons discussed immediately 
below, the board finds that there has been no prejudice to 
the veteran that would warrant further development or notice, 
and the Board will proceed with appellate disposition.  
Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Board will apply the current standard of review in 
evaluating the veteran's claims below.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran was notified of the relevant law and regulations, 
and of the types of evidence that could be submitted by him 
in support of his claim, by rating decisions dated May 1997, 
November 1997, and February 1998, by the March 1998 statement 
of the case (SOC), and by a supplemental statement of the 
case (SSOC) dated March 1999, and also by means of a detailed 
May 2002 letter to the veteran.  The RO also sent a detailed 
letter to the veteran's congressional representative in April 
2000, explaining the reasons for denial of his claim and the 
evidence need to substantiate it.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the veteran identified private medical records 
in November 1996.  The RO requested and obtained these 
records.  The veteran was afforded a VA examination in 
January 1997 and the report of that examination is of record.  
The veteran's VA outpatient treatment records were obtained.  
In April 1998, the veteran requested additional time to 
submit statements from acquaintances.  In May 1998, the RO 
granted the veteran a 30-day extension of time, and in July 
1998 the veteran submitted the additional evidence with his 
VA Form 9.  There is no indication that there exists any 
evidence which has a bearing on this case which has not been 
obtained.  The veteran stated at his June 2002 hearing that 
he knew of no additional evidence that the Board did not 
have.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran appeared before the undersigned 
Board Member and presented personal testimony at a hearing in 
June 2002.  The veteran has also submitted numerous 
statements, including one dated July 1998 and an April 1999 
letter to his congressional representative.  The veteran's 
service representative submitted a statement in January 2000.  
The veteran submitted evidence directly to the RO in June 
1997, November 1997, July 1998 and August 1998.  All these 
items were considered by the RO and are of record for Board 
consideration.  As noted in the Introduction above, the 
veteran submitted additional evidence directly to the Board 
in June 2002, with waiver of RO consideration, and this 
evidence has been considered by the Board.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Standard of review

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 
3.303(a) (2001); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

Other law and regulations pertaining to the Board's review 
and evaluation of evidence, including the benefit of the 
doubt rule, have been set for in its VCAA discussion above.

Analysis

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that a sleep disorder, to include narcolepsy, did 
not result from any incident of active service.  See 38 
U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303 (2001).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.   
See Madden, supra.

With respect to element (1), current disability, the 
existence of a sleep disorder has not been established, 
despite extensive and exhaustive recent medical evaluation.  
Although the record is replete with references to narcolepsy, 
both in terms of statements of existing diagnoses and medical 
history, the record contains virtually no medical evidence 
which serves to establish a diagnosis.  

The first mention of a sleep disorder of record is an April 
1995 report of R.L.P.  In this report, the veteran was stated 
to exhibit a "classic history" of narcolepsy, based on 
symptoms reported by the veteran, and he was recommended for 
further evaluation at the Neurologic Institute.  A sleep 
study was conducted in May 1995, which shows a finding of 
quantitative hypersomnolism, not sufficient to diagnose 
narcolepsy.  A September 1995 report from O.E.H. MD at the 
Neurologic Institute shows "borderline" findings of 
narcolepsy.  A January 1997 VA examination report found that, 
in the opinion of the examiner, a finding of borderline 
narcolepsy means that the veteran did not in fact have 
narcolepsy.  A June 1997 neurology record shows a diagnosis 
of "possible" narcolepsy.  

Outpatient treatment records from this period show notations 
of narcolepsy, but they do not show the kind of evaluation 
and examination results that would indicate anything other 
than a recitation of the veteran's complaints and prior 
findings.  For example, in VA mental health and primary care 
outpatient treatment reports from December 1997 to July 1998, 
narcolepsy is noted as a diagnosis; however, the context of 
these statements indicates that this is based primarily on a 
review of the prior sleep studies, which as discussed above, 
did not clearly establish the existence of narcolepsy.  

In October 1997, studies were conducted by A.M.C., M.D. at 
the Sleep Disorders Center, which suggested hypersomnolism 
syndrome, based on the results of a multiple sleep latency 
test.  However, a sleep protocol was also conducted, and was 
negative for such disorders as sleep apnea and nocturnal 
myoclonus; the veteran was found to demonstrate reasonable 
sleep quality. 

The record contains numerous statements in support of the 
veteran's contentions.  A January 1997 letter from a coworker 
of the veteran attests to witnessing the veteran falling 
asleep while standing up.  A February 1997 letter from 
Georgia State Representative H.M. attests to a history 
working with the veteran and witnessing him fall asleep at 
work.  Although the Board has no reason to doubt the 
credibility of these accounts, they do not provide the 
required medical evidence.  It is now well established that 
although the veteran, his family and acquaintances are 
competent to report on his observable symptoms, as lay 
persons without medical training they are not competent to 
relate those symptoms to a particular diagnosis or specific 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  

Boiled down, the medical and other evidence of record 
indicates that the veteran falls asleep easily.  No physical 
or psychiatric disability has been diagnosed to 
account for this phenomenon, despite what obviously has been 
extensive efforts in recent years.  Although narcolepsy has 
been considered, a diagnosis has never been confirmed. 

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].  Further, symptoms 
alone, without a finding of an underlying disorder, cannot be 
service-connected.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).

After having carefully considered the matter, the Board 
concludes that service connection may not be granted for the 
veteran's proclivity for falling asleep, in the absence of a 
diagnosed medical disability.  Although no doubt embarrassing 
and perhaps dangerous at times, the veteran's sleepiness 
cannot be considered to be a disability requiring 
compensation from the United States government.  Accordingly, 
element (1) above has not been satisfied.  

Even assuming for the sake of argument that a sleep disorder 
currently exists the record contains no competent evidence 
that would support the conclusion that such disorder is 
related to the veteran's service or any incident thereof.  

With respect to in-service incurrence, the Board notes no 
medical evidence at the time of service that would support 
the existence a chronic sleep disorder at that time.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).

The veteran's service medical records show no diagnosis of 
narcolepsy or other sleep disorder as a chronic disorder in 
service, and no complaints which could be referable thereto.  
The veteran's service entrance examination and separation 
examination are silent as to sleep disorders, and the 
veteran's reports of medical history at enlistment and 
separation are likewise silent as to complaints of sleep 
problems.  

The veteran contends that his symptoms started in the last 
few months of his tour in Vietnam.  He stated that he could 
not stay awake while on duty.  This contention is supported 
by a March 1969 letter in which the veteran wrote that he was 
tired and sleepy and would be glad when he finished working 
so he could go to bed and get some sleep.  In an undated 
later, the veteran wrote that, on the previous two nights, he 
was so sleepy that he could hardly stay awake.  The Board 
finds that, although these letters show that the veteran was 
tired on several occasions and thought it significant enough 
to include in letters home, this does not provide medical 
evidence of a sleep disorder.  The Board takes judicial 
notice that military service, in particular service in a war 
zone such as Vietnam during wartime, could carry with it 
circumstances in which a service member would become tired or 
sleepy.

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West Supp. 2001); 38 C.F.R. § 3.303(d) 
(2001); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Pertinent post service evidence shows that the veteran stated 
during a January 1997 VA examination that his symptoms of 
sleepiness had been relatively constant since 1995, but had 
been an ongoing problem for as long as he could remember.  In 
a September 1999 letter, the veteran's wife wrote that the 
veteran could not stay awake while driving and eating, and 
that she noticed signs of this even after he returned from 
the service.  The veteran's sister also wrote a letter 
stating that she had seen signs of a sleep problem following 
his return from the service.  Despite these statements, the 
Board again notes that in the absence of medical evidence 
attributing such symptoms to service, lay statements alone 
are insufficient for this purpose.  See Espiritu, supra.  

The evidence shows that the veteran did not seek treatment 
for sleep symptoms until April 1995, decades after service.  
The Board also notes that successive examinations from August 
1980 to December 1996, conducted in conjunction with the 
veteran's job as a bus driver, showed no notation of a sleep 
disorder until April 1995.  Thus, the medical evidence does 
not support the veteran's contention that his symptoms were 
consistently present since service.

None of the medical evidence of record has provided an 
opinion as to the etiology of the veteran's current symptoms.  
This is understandable, given the lack of a current 
diagnosis.  However, because there is lacking medical 
evidence of record indicating that the claimed disorder 
exists, the Board does not find that a VA examination is 
necessary in this case.  38 U.S.C.A. § 5103A(d) (West Supp. 
2001); 66 Fed. Reg. 45,630-31 (Aug. 29, 2001) [(to be 
codified as amended at 38 C.F.R. § 3.159(c)(4)].

In short, although the statements of the veteran and others 
support his contention that he fell asleep easily in service 
and that he still does, there is no medical diagnosis of a 
physical or psychiatric disability.  Without such evidence, 
and in light of the absence of any recorded complaints or 
notation in service or for decades thereafter, the Board 
finds the evidence of record insufficient to support a grant 
of service connection for a sleep disorder, to include 
narcolepsy.  

For the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
claim of service connection for a sleep disorder, to include 
narcolepsy.  The benefits sought on appeal are accordingly  
denied.





CONTINUED ON NEXT PAGE


ORDER

Service connection for a sleep disorder to include narcolepsy 
is denied.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

